Order, Supreme Court, New York County (Rosalyn Richter, J.), entered September 26, 2006, which, in an action for employment discrimination due to a disability, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff, the sole, full-time corporate recruiter for defendant college, was terminated after injuries she sustained in a car accident rendered her unable to make recruiting trips to Staten Island. Dismissal of the complaint, which alleges violations of the New York State Human Rights Law (see Executive Law § 292 [21]; § 296 [1] [a]), and the New York City Human Rights Law (see Administrative Code of City of NY § 8-107 [1] [a]), was appropriate where the record evidence established that recruiting trips to Staten Island were an essential function of plaintiffs position (see Simeone v County of Suffolk, 36 AD3d 890 [2007]; Pimentel v Citibank, N.A., 29 AD3d 141 [2006], lv denied 7 NY3d 707 [2006]), and plaintiffs proposed accommodation of assigning Staten Island recruiting trips to other employees was unreasonable (see Pembroke v New York State Off. of Ct. Admin., 306 AD2d 185 [2003]).
We have considered plaintiffs remaining contentions, including that defendants’ motivation for terminating her employment was based on animus, and find them unavailing. Concur— Mazzarelli, J.R, Andrias, Buckley, Sweeny and McGuire, JJ.